An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in a ccordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                  NO. COA13-927
                         NORTH CAROLINA COURT OF APPEALS

                              Filed:     15 April 2014

VALERY KENNEDY,
     Plaintiff

      v.                                       Mecklenburg County
                                               No. 07 CVS 7515
JORGE FERNANDO RAMIREZ,
     Defendant.


      Appeal by plaintiff from orders entered 1 June 2012 and 4

January    2013    by    Judge   W.   Robert   Bell    in   Mecklenburg     County

Superior Court.         Heard in the Court of Appeals 6 January 2014.


      Law Office of Billie R. Ellerbe, by Billie R. Ellerbe, for
      plaintiff-appellant.

      Robinson Elliott & Smith, by Kevin                     D.    Elliott,      for
      Nationwide Mutual Insurance Company.


      McCULLOUGH, Judge.


      Plaintiff Valery Kennedy appeals from orders entered 1 June

2012 and 4 January 2013.               For the reasons stated herein, we

dismiss this appeal as untimely.

                                 I.    Background

      On    17    April    2007,      plaintiff    Valery    Kennedy     filed     a

complaint against defendant Jorge Fernando Ramirez.                     Plaintiff
                                           -2-
alleged that on or about 23 April 2005, plaintiff and defendant

Ramirez were involved in a motor vehicle accident in Charlotte,

North Carolina.        Plaintiff argued that she had suffered damages

to her vehicle and injuries to her person, that were caused

directly and proximately by the willful, negligent, and wanton

acts    of   defendant      Ramirez.        At    the   time    of    the    accident,

defendant    Ramirez       was    insured   by    Nationwide     Mutual      Insurance

Company (“Nationwide”).

       The civil summons, issued on 18 April 2007, was returned to

plaintiff on 25 April 2007, and stated that defendant Ramirez

was    not   served.        The    civil    summons     included      the   following

notation: “Per Andrea Garcia (office Mgr) advised def. moved out

a few months ago new tenants no further info of def.”

       On 12 June 2008, counsel for Nationwide, Michael J. Kitson

(“Kitson”),     of     Clawson     &   Staubes,      PLLC,     sent    a    letter   to

plaintiff’s attorney stating that he “ha[d] been assigned the

defense” of the current matter and requesting that plaintiff

provide proof of service.              On 18 July 2008, plaintiff filed an

“Affidavit     of    Due     Diligence,”         demonstrating       that    defendant

Ramirez was served by publication in “The Mecklenburg Times”

newspaper on 27 May 2008, 3 June 2008, and 10 June 2008.
                                           -3-
      On 28 January 2009, plaintiff filed a “Motion & Request for

Entry of Default Against Defendant Jorge Fernando Ramirez.”                             On

12 February 2009, the trial court allowed “Entry of Default”

against defendant Ramirez.            On 8 April 2009, “Default Judgment”

was   entered      against     defendant         Ramirez.       The       trial    court

concluded that plaintiff had “incurred damages for past medical

expenses, lost earning capacity and physical pain and mental

suffering as a proximate result of the negligence of Defendant.”

Plaintiff    was   awarded     $25,000      in     reasonable       compensation        for

injuries sustained, to be recovered from defendant Ramirez.

      On 17 July 2009, Kitson, on behalf of defendant Ramirez,

filed a “Motion to Set Aside Default” pursuant to Rule 55.                           Also

on 17 July 2009, Kitson, on behalf of defendant Ramirez, filed a

“Motion to Dismiss” plaintiff’s complaint pursuant to Rule 12(b)

for   insufficiency      of     process,         insufficiency       of    service      of

process,    failure     to    state    a    claim    on     which    relief       can   be

granted, and failure to prosecute.                 On 17 August 2009, plaintiff

filed “Plaintiff’s Response to Defendant’s Motion to Set Aside

Default” and moved to dismiss plaintiff’s motion for failure to

state a claim.

      On    29   June   2010,    the       trial     court    entered       an    order,

dismissing defendant Ramirez’s “Motion to Set Aside Default” and
                                          -4-
“Motion to Dismiss,” based on a finding that counsel for Kitson

did not have defendant Ramirez’s authorization to appear on his

behalf to file the 17 July 2009 “Motion to Set Aside Default

Judgment”       and   “Motion    to    Dismiss.”          The       order       found    the

following:      “although      [Kitson]    had    been    retained         to    represent

Defendant Ramirez, he had never met him, had no authorization

from Defendant Ramirez to represent him or file papers on his

behalf.         Counsel    indicated      that   he    had    been     informed         that

Defendant Ramirez was deceased.”

       On   8   December      2010,   plaintiff       filed     a   “Motion       to    Join

Necessary Party, Motion for Rule N.C.G.S. 75.1 Relief[,] Motion

for Declaratory Relief.”              This motion, amended on 24 January

2011, sought to add Nationwide as a party defendant, alleged

that   Nationwide       had    violated    the    North       Carolina      Unfair      and

Deceptive       Trade     Practices    Act       by   refusing        to        honor   its

obligations under the terms of the contract signed by Nationwide

and defendant Ramirez, and prayed that the trial court declare

the rights and obligations of the parties and Nationwide under

the applicable insurance policy sold to defendant Ramirez.

       On 27 September 2011, Kevin D. Elliot, of Robinson Elliot &

Smith, filed a “Notice of Appearance” to appear as counsel on

behalf of defendant Ramirez.
                                             -5-
       On   29        February     2012,     Nationwide         filed     a      “Motion     to

Intervene        and    Motion     to    Dismiss.”            Nationwide      argued       that

subsequent       to    the   default       judgment     being       entered,      Nationwide

informed     plaintiff’s           counsel      that    the    applicable         policy     of

insurance        to    the   claim      being    made    was       an   insurance        policy

obtained     through         the     North      Carolina       Reinsurance         facility.

Nationwide argued that pursuant to North Carolina law, plaintiff

was required to serve a copy of the summons and complaint on an

insurance company if seeking to recover on a default judgment.

Nationwide        alleged     that      because        plaintiff        failed     to     serve

Nationwide, it was under no obligation to pay any sum of money

due.

       On   10    May     2012,     plaintiff      filed       a   motion     for       summary

judgment “as to the issue of adding Nationwide Mutual Insurance

Company as a named Defendant in this action because there is no

genuine     issue       of   fact       because    Nationwide           Mutual     Insurance

Company has filed a Motion to Intervene in this case.”

       On 1 June 2012, the trial court entered an order, granting

Nationwide’s 29 February 2012 “Motion to Intervene and Motion to

Dismiss.”

       On 15 June 2012, plaintiff filed a “Motion to Set Aside

Pursuant to Rule 60(b)(6) and Motion for New Hearing Pursuant to
                                          -6-
Rule 59(9) of the North Carolina Rules of Civil Procedure.”

Plaintiff argued that Nationwide’s 29 February 2012 motion to

dismiss raised the issue of insufficiency of process and “was

essentially the same motion” that was filed by Kitson on 17 July

2009.       Further, plaintiff contended that the 29 June 2010 Order

constituted      res    judicata     on      the   issue    of    insufficiency    of

process.

      On 22 June 2012, plaintiff dismissed her motion for summary

judgment without prejudice.

      On 4 January 2013, the trial court entered an order denying

plaintiff’s 15 June 2012 motion to reconsider pursuant to Rule

59.

      Plaintiff now appeals from the 1 June 2012 Order, granting

Nationwide’s motion to intervene and motion to dismiss, and from

the     4    January   2013    order,        denying      plaintiff’s     motion   to

reconsider.      Notice of appeal was filed on 8 March 2013.

                                II.     Discussion

      On appeal, plaintiff argues that the trial court erred by

(A) granting Nationwide’s motion to dismiss plaintiff’s claims

without making findings of fact and conclusions of law and since

the     issue    of    sufficiency      of      service     had   been    previously

litigated;      and    (B)   denying      plaintiff’s      motion    to   set   aside
                                       -7-
pursuant to Rule 60 and motion for a new hearing pursuant to

Rule 59 of the North Carolina Rules of Civil Procedure.

       A preliminary, and dispositive, issue that we must address

is   whether   we    have   jurisdiction     to   hear   plaintiff’s       appeal.

Rule 3(c)(1) of the North Carolina Rules of Appellate Procedure

provides that:

            [i]n civil actions and special proceedings,
            a party must file and serve a notice of
            appeal:   (1) within thirty days after entry
            of judgment if the party has been served
            with a copy of the judgment within the three
            day period prescribed by Rule 58 of the
            Rules of Civil Procedure; or (2) within
            thirty days after service upon the party of
            a copy of the judgment if service was not
            made within that three day period[.]

N.C.   R.   App.    P.   3(c)(1)-(2)   (2013).      However,   “if     a    timely

motion is made by any party for relief under Rules 50(b), 52(b),

or 59 of the Rules of Civil Procedure,” the 30-day period is

tolled until entry of an order disposing of the motion.                    N.C. R.

App. P. 3(c)(3) (2013).

       In the present case, after the trial court entered the 1

June 2012 order granting Nationwide’s motion to intervene and

motion to dismiss, plaintiff filed, on 15 June 2012, a motion to

set aside and for a new hearing pursuant to Rules 60(b)(6) and

59(9) of the North Carolina Rules of Civil Procedure.                The trial

court entered an order denying plaintiff’s Rule 59 motion on 4
                                         -8-
January 2013.          Notice of appeal was filed on 8 March 2013,

approximately nine months after the entry of the 1 June 2012

order, nine months after the filing of plaintiff’s Rule 60(b)

and 59(9) motion, and two months after entry of the 4 January

2013 order.          Therefore, unless the time for filing notice of

appeal      was   tolled,    plaintiff’s       appeal      from   both    orders    was

untimely.

       First, we note that it is well established that “[w]hen a

party moves for reconsideration under Rule 60(b), the time for

filing      notice     of    appeal     is     not   tolled.”            Espinosa    v.

Tradesource, Inc., __ N.C. App. __, __, 752 S.E.2d 153, 156

(2013) (emphasis added); See N.C. R. App. P. 3(c) (2013).

       In    addition,      plaintiff    cannot      now    argue   that     she    was

improperly served with the 1 June 2012 order or that she did not

have notice of the entry of the 1 June 2012 order as she did in

her 15 June 2012 Rule 60 and Rule 59 motion, thereby tolling the

time   for    entry    of    notice     of   appeal.        In    plaintiff’s       Rule

60(b)(6)1 motion to set aside the 1 June 2012 order and Rule



1
 Rule 60(b)(6) provides that “[o]n motion and upon such terms as
are just, the court may relieve a party or his legal
representative from a final judgment, order, or proceeding for
the following reasons: . . . (6) Any other reason justifying
relief from the operation of the judgment.”    N.C. Gen. Stat. §
1A-1, Rule 60(b)(6) (2013).
                                     -9-
59(9)2 motion for a new hearing, plaintiff alleged that she was

never served a copy of the 1 June 2012 order as required by Rule

58 of the North Carolina Rules of Civil Procedure.

    Rule 58 provides as follows:

            a judgment is entered when it is reduced to
            writing, signed by the judge, and filed with
            the clerk of court. The party designated by
            the judge or, if the judge does not
            otherwise designate, the party who prepares
            the judgment, shall serve a copy of the
            judgment upon all other parties within three
            days after the judgment is entered. Service
            and proof of service shall be in accordance
            with Rule 53.

N.C. Gen. Stat. § 1A-1, Rule 58 (2013).

    We note that plaintiff concedes in her Rule 60(b)(6) motion

that defense counsel sent her an e-mail copy of the order to

plaintiff   on   5   June   2012,   without   a   certificate   of   service

having been attached.       Our Court has previously stated that “the



2
 Rule 59(a)(9) provides that “[a] new trial may be granted to all
or any of the parties and on all or part of the issues for any
of the following causes or grounds: . . . (9) Any other reason
heretofore recognized as grounds for new trial.”       N.C. Gen.
Stat. § 1A-1, Rule 59(a)(9) (2013).
3
 Rule 5 provides that “[a] certificate of service shall accompany
every pleading and every paper required to be served on any
party or nonparty to the litigation, except with respect to
pleadings and papers whose service is governed by Rule 4.     The
certificate shall show the date and method of service or the
date of acceptance of service and shall show the name and
service address of each person upon whom the paper has been
served. . . .” N.C. Gen. Stat. § 1A-1, Rule 5(b1) (2013).
                                           -10-
operation of Appellate Rule 3(c) is directly tied to Rule 58,

which     governs      entry    of   judgment.           [T]he     purposes         of     the

requirements      of    Rule    58   are    to    make    the     time      of     entry      of

judgment easily identifiable, and to give fair notice to all

parties that judgment has been entered.”                        Huebner v. Triangle

Research Collaborative, 193 N.C. App. 420, 423, 667 S.E.2d 309,

311 (2008) (citations and quotation marks omitted).                               “[W]hen a

party    receives      actual   notice      of    the    entry    and       content      of    a

judgment, . . . the service requirements of Rule 3(c) of the

Rules of Appellate Procedure are not applicable.                         At that point,

the party has been given ‘fair notice . . . that judgment has

been entered[.]’”          Manone v. Coffee, __ N.C. App. __, __, 720

S.E.2d    781,    784     (2011)     (citation     omitted).            Once       plaintiff

received actual notice of the 1 June 2012 order, “the portion of

Rule     3(c)    requiring      service     pursuant       to     Rule       58    was     not

applicable       to   her.”      Id.       “[P]laintiff          cannot      now    utilize

Appellate Rule 3(c) to toll the time for filing [her] notice of

appeal.”      Huebner, 193 N.C. App. at 425, 667 S.E.2d at 312.

       With     respect    to   plaintiff’s        motion       for     a    new     hearing

pursuant to Rule 59, the 30-day period is tolled until entry of

an order disposing of the motion.                       N.C. R. App. P. 3(c)(3)

(2013).       Plaintiff did not file notice of appeal from the order
                                     -11-
denying her Rule 59 motion to reconsider entered 4 January 2013

until 8 March 2013.    This was clearly outside the 30-day period.

       Based on the foregoing, we hold that plaintiff failed to

timely appeal from both the 1 June 2012 and 4 January 2013

orders. Because “[f]ailure to give timely notice of appeal in

compliance with . . . Rule 3 of the North Carolina Rules of

Appellate Procedure is jurisdictional, . . . an untimely attempt

to appeal must be dismissed.”         Huebner, 193 N.C. App. at 425-26,

667 S.E.2d at 313 (citing Booth v. Utica Mutual Ins. Co., 308

N.C.    187,   189,   301   S.E.2d     98,   99-100   (1983)   (citations

omitted)).

       Dismissed.

       Chief Judge MARTIN and Judge ERVIN concur.

       Report per Rule 30(e).